DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2020 has been entered.

Response to Amendment
The amendment of 29 July 2020 has been entered
Disposition of claims:
	Claims 1, 6, 23, and 30 have been amended.

	Claims 32-33 are new.
	Claims 1-6, 8-10, 23-26, 28, and 30-33 are pending.
The amendments to claims 1, 23, and 30 have overcome the rejections of claims 1, 3-5, 8-9, 23-26, and 30 under 35 U.S.C. 103 over Komori et al. (US 2012/0001165 A1) (hereafter “Komori”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova ‘516”), Aziz et al. (US 2003/0104243 A1) (hereafter “Aziz”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon) (hereafter “Tanaka”), Ma et al. (US 2010/0237334 A1) (hereafter “Ma”), and Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) set forth in the last Office action as well as the rejection of claim 28 under 35 U.S.C. 103 over Komori et al. (US 2012/0001165 A1) (hereafter “Komori”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova ‘516”), Aziz et al. (US 2003/0104243 A1) (hereafter “Aziz”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon) (hereafter “Tanaka”), Ma et al. (US 2010/0237334 A1) (hereafter “Ma”), and Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and further in view of Yeh et al. (US 2004/0263065 A1) (hereafter “Yeh”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1, 23, and 30 have overcome the rejections of claims 1, 2, 4-6, 8, 23, 26, 28, and 30 under 35 U.S.C. 103 over Kang et al. (US 2016/0163995 

Response to Arguments
Applicant’s arguments, see the 7th paragraph of p. 37 through the 4th paragraph of p. 43 with respect to the rejections of claims 1, 3-5, 8-9, 23-26, and 30 under 35 U.S.C. 103 over Komori et al. (US 2012/0001165 A1) (hereafter “Komori”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova ‘516”), Aziz et al. (US 2003/0104243 A1) (hereafter “Aziz”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon) (hereafter “Tanaka”), Ma et al. (US 2010/0237334 A1) (hereafter “Ma”), and Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) set forth in the last Office action as well as the rejection of claim 28 under 35 U.S.C. 103 over Komori et al. (US 2012/0001165 A1) (hereafter “Komori”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova ‘516”), Aziz et al. (US 2003/0104243 A1) (hereafter “Aziz”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon) (hereafter “Tanaka”), Ma et al. (US 2010/0237334 A1) (hereafter “Ma”), and Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language 
While Lee, Tanaka, and Jang continue to be relied upon, the references are relied upon to modify combinations of references that meet the new limitations of the amended claims, as outlined below.

Applicant’s arguments, see the 5th paragraph of p. 37 through the 4th paragraph of p. 43 with respect to the rejections of claims 1, 2, 4-6, 8, 23, 26, 28, and 30 under 35 U.S.C. 103 over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”) in view of Kim et al. (WO 2014/142472 A1—machine translation relied upon) (hereafter “Kim”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Kang, Jang, and Seo continue to be relied upon, newly cited reference Moon et al. (WO 2013/154325 A1) (hereafter “Moon”) is used to modify a compound of Kang to meet the amended claim limitations. Regarding Jang and Seo, the references are relied upon to modify combinations of references that meet the new limitations of the amended claims, as outlined below.
Specification
Applicant is reminded of the proper content and format for an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In the instant case, the abstract contains fewer than 50 words and does not adequately describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. For example, the abstract does not describe that the disclosure is in part directed to a composition of indolocarbazole derivatives comprising terphenyl structures and of compounds having the structure of the instant Formula III.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8, 23-26, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2011/0062429 A1) (hereafter “Kai”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Kawamura et al. (US 2015/0255726 A1) (hereafter “Kawamura”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 1-2, 4-6, 8, 23, 26, 30, and 32: Kai discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0064]-[0065] and [0074], Example 11}
The organic layer comprises an emissive layer comprising a host material that has the structure shown below {(paragraph [0074], Example 11: Compound 33 is the host material), (p. 8, Compound (33))}.
[AltContent: textbox (Kai’s Compound (33))]
    PNG
    media_image1.png
    801
    1037
    media_image1.png
    Greyscale


The phosphorescent light-emitting dopant is Ir(ppy)3, which has the structure shown below {paragraphs [0064]-[0065] and [0074], Example 11}.

    PNG
    media_image2.png
    848
    958
    media_image2.png
    Greyscale

Kai does not exemplify that the either substituents on the N atoms of the indolocarbazole skeleton is a terphenyl group or a dibenzoquinoxaline group.
Kai teaches that the Compound (33) of the disclosure of Kai has the structure of Kai’s general formula (1), shown below, where ring a is formula (a1) where X is C, and ring b is ring formula (b1) {paragraphs [0019]-[0020]}.
[AltContent: textbox (Kai’s formula (b1))][AltContent: textbox (Kai’s formula (a1))][AltContent: textbox (Kai’s general formula (1))]
    PNG
    media_image3.png
    760
    485
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    668
    814
    media_image4.png
    Greyscale
                      
    PNG
    media_image5.png
    603
    984
    media_image5.png
    Greyscale



Ar1 of the structural formulas shown above can be an aromatic heterocyclic group, and Ar3 of the structural formulas can be an aromatic hydrocarbon group {paragraph [0020]}. Ar1 can be terphenyl in addition to phenyl {paragraph [0033]}.
Lee teaches the indolocarbazole derivative compounds shown below for use in organic light-emitting devices {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 34, compound C-162), (p. 35, compound C-166)}. 

    PNG
    media_image6.png
    818
    590
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    744
    821
    media_image7.png
    Greyscale
                 
[AltContent: textbox (Lee’s Compound C-162)][AltContent: textbox (Lee’s Compound C-166)]

The only difference between the compounds shown above is that one compound comprises a phenyl group bonded to an N atom and one compound comprises a terphenyl group with two para bonded phenylene groups bonded to an N atom.
Thus, indolocarbazole derivative compounds comprising a terphenyl group comprising two para-bonded phenylene was a known element in the prior art. 
At the time the invention was effectively filed, it would have been obvious to have modified Kai’s Compound (33) by substituting the phenyl group substituent on one of the N atoms of the indolocarbazole skeleton with the terphenyl group of Lee shown above, based on the teaching of Kai and Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the terphenyl group shown above would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within 
Kai does not exemplify that the either substituents on the N atoms of the indolocarbazole skeleton is a dibenzoquinoxaline group.
However, as described above, Ar1 of the general formula (1) of Kai can be an aromatic heterocyclic group {paragraph [0020]}. As shown in Kai’s Compound (33), the aromatic heterocyclic group can be a quinoline structure. 
Kawamura teaches that dibenzoquinoxaline structures are known alternatives to quinoline structures when choosing nitrogen containing aromatic heterocyclic groups {paragraph [0091]}.
At the time the invention was effectively filed, it would have been obvious to have further modified Kai’s Compound (33) by substituting the quinoline group substituent on one of the N atoms of the indolocarbazole skeleton with a dibenzoquinoxaline skeleton, based on the teaching of Kai and Kawamura. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the dibenzoquinoxaline skeleton shown above would have been a choice from a finite number of identified, predictable solutions described by Kawamura with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of structures to be used to make the compounds of Kai to be used in an organic light-emitting device.
Kai as modified by Lee and Kawamura does not exemplify a specific position at which the dibenzoquinoxaline skeleton is bonded. In particular Kai as modified by Lee and Kawamura does not exemplify that the dibenzoquinoxaline structure is bonded through one of the positions circled in the structural formula shown below.

    PNG
    media_image8.png
    220
    192
    media_image8.png
    Greyscale

As shown above, there are a limited number of positions by which a dibenzoquinoxaline structure can be bonded (10). 
At the time the invention was effectively filed, it would have been obvious to have further modified Kai’s Compound (33) by bonding the dibenzoquinoxaline structure through one of the positions circled in the structural formula shown above. The selection of one of the two positions circled in the structural formula shown above would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of structures to be used to make the compounds of Kai to be used in an organic light-emitting device.
The resultant compound would have the structure shown below, which is the structure of Compound A33 of the current claim 6:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Kai does not teach that the OLED comprises a compound having the structure of the instant Formula III.
Jang teaches an OLED comprising the compounds having the structure of the instant Formula III, such as the compounds shown below {(paragraphs [0045]-[0047]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.), (paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (p. 17, the Compound represented by Formula 1-8, shown below), (paragraph [0349] and Table 3; Example 1-2 uses the Compound represented by Jang’s Formula 1-8)}.
[AltContent: textbox (Jang’s Formula 1-8)]
    PNG
    media_image10.png
    492
    496
    media_image10.png
    Greyscale


The compound having the structure of Jang’s Formula 1-8 has the structure of the instant Formula III where: L2 and L3 are both single bonds; G3 is biphenyl; G2 is phenyl; L1 is a single bond; n is 0; G1 is fluorene; m is 2; G4 is in each case phenyl.
Jang teaches that the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer, improving light emitting efficiency and the stability of the OLED {paragraph [0051]}.
Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life {paragraphs [0124]-[0128]}.
Kai teaches that the OLED of Kai comprises an electron transport layer, and that the electron transport layer can be located adjacent to and in contact with the light-emitting layer on the cathode side {paragraph [0064]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Kai by using Jang’s compound having the structure of Jang’s Formula 1-8 as the material of the electron transport layer located adjacent to and in contact with the light-emitting layer on the cathode side of the OLED of Kai, based on the teaching of Jang and Kai. The motivation for doing so would have been to use a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life that can block holes from the light-emitting layer in an electron transport layer of the device of Kang, based on the teaching of Jang. 
Kai as modified by Lee, Kawamura, Jang does not teach that the OLED of Kang comprises a composition of the modified Kai’s Compound (33) and the compound of Jang’s Formula 1-8.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Kai as modified by Lee, Kawamura, and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al..
The resulting mixed layer would comprise the modified Compound of Kai and the compound of Formula 1-8 of Jang.
The instant organic layer is being equated with the stack of layers of the device of Kai as modified by Lee, Kawamura, Jang, and Seo consisting of the light-emitting layer comprising the modified compound (33) of Kai and the phosphorescent light-emitting material of Kai described above and the mixed layer comprising the modified Compound of Kai and the compound of Formula 1-8 of Jang. Each of the constituent layers of this stack of layers must necessarily transport charges in order for charges to reach light-emitting dopants. Therefore, the stack of layers described above can be 
Therefore, Kai as modified by Lee, Kawamura, Jang, and Seo teaches an organic light emitting device comprising a substrate, a first electrode, a first composition comprising Kai’s modified compound and Jang’s Compound 1-8 over the first electrode, and a second electrode. Therefore, Kai as modified by Lee, Kawamura, Jang, and Seo also discloses a method of making the organic light emitting device. The method of the current claim 30 only describes providing a substrate with the first electrode disposed thereon; depositing the first composition over the first electrode; and depositing the second electrode over the first organic layer. Because the modified device of Kai meets these criteria, the method of making the device of Kai meets the limitations of the current claim 30.

Regarding claims 24 and 25: Kai as modified by Lee, Kawamura, Jang, and Seo teaches all of the features with respect to claim 23, as outlined above.
As described above, instant organic layer is being equated with the stack of layers of the device of Kai as modified by Lee, Kawamura, Jang, and Seo consisting of the light-emitting layer comprising the modified compound (33) of Kai and the phosphorescent light-emitting material of Kai described above and the mixed layer comprising the modified Compound of Kai and the compound of Formula 1-8 of Jang. As described above, the modified compound (33) of Kai is a host material and is comprised in a layer containing the phosphorescent dopant of Kai, which is Ir(ppy)3. Furthermore, light is emitting from this layer and therefore, light is emitted from the stack .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2011/0062429 A1) (hereafter “Kai”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Kawamura et al. (US 2015/0255726 A1) (hereafter “Kawamura”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) as applied to claim 23 above, and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”).
Regarding claim 28: Kai as modified by Lee and Moon teaches all of the features with respect to claim 23, as outlined above.
Kai does not exemplify a specific consumer product comprising the OLED device of Kai.
However, Kai teaches that the OLED device of Kai can be applied to consumer products {paragraph [0079]}.
Joo et al. teaches an OLED display device {(Fig. 7), (p. 5, ¶ [0086]; Fig. 7 is an OLED display device.)}. Joo et al. teaches that organic light emitting elements can be used to build thin and light flat panel displays {paragraph [0005]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used the organic electroluminescent devices taught by Kai as modified by Lee and Moon in a flat panel display, based on the teachings of Kai and Joo. The motivation for doing so would have been to provide a thin and light display, as taught by Joo.

Claims 1, 3-5, 8, 23-26, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2011/0062429 A1) (hereafter “Kai”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 1, 3-5, 8, 23, 26, 30-31, and 33: Kai discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0064]-[0065] and [0072], Example 9}. 
The organic layer comprises an emissive layer comprising a host material that has the structure shown below {(paragraph [0072], Example 9: Compound 29 is the host material), (p. 8, Compound (29))}.
[AltContent: textbox (Kai’s Compound (29))]
    PNG
    media_image11.png
    761
    1270
    media_image11.png
    Greyscale


The phosphorescent light-emitting dopant is Ir(ppy)3, {paragraphs [0064]-[0065] and [0072], Example 9}.
Kai does not exemplify that the either substituents on the N atoms of the indolocarbazole skeleton is a terphenyl group or a quinazoline group.
Kai teaches that the Compound (29) of the disclosure of Kai has the structure of Kai’s general formula (1), shown below, where ring a is formula (a1) where X is C, and ring b is ring formula (b1) {paragraphs [0019]-[0020]}.
[AltContent: textbox (Kai’s formula (b1))][AltContent: textbox (Kai’s formula (a1))][AltContent: textbox (Kai’s general formula (1))]
    PNG
    media_image3.png
    760
    485
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    668
    814
    media_image4.png
    Greyscale
                      
    PNG
    media_image5.png
    603
    984
    media_image5.png
    Greyscale



Ar1 of the structural formulas shown above can be an aromatic heterocyclic group, and Ar3 of the structural formulas can be an aromatic hydrocarbon group {paragraph [0020]}. Ar1 can be terphenyl in addition to phenyl {paragraph [0033]}.
Lee teaches the indolocarbazole derivative compounds shown below as host materials of the light-emitting layer having the structure of Lee’s formula 1 {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 10, compound C-30), (p. , Compound C-36)}. 

[AltContent: textbox (Lee’s Compound C-30)][AltContent: textbox (Lee’s Compound C-36)] 
    PNG
    media_image12.png
    938
    697
    media_image12.png
    Greyscale
         
    PNG
    media_image13.png
    895
    1096
    media_image13.png
    Greyscale


The only difference between the compounds shown above is that one compound comprises a biphenyl group bonded to an N atom and one compound comprises a terphenyl group with one para bonded phenylene group and one meta bonded phenylene group bonded to an N atom.
Thus, a terphenyl group meta-linked to the indolocarbazole group as a substituent on an N atom of the indolocarbazole skeleton as well as a biphenyl group 
At the time the invention was effectively filed, it would have been obvious to have modified Kai’s Compound (29) by substituting the phenyl group substituent on one of the N atoms of the indolocarbazole skeleton with the terphenyl group of Lee shown above, based on the teaching of Kai and Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the terphenyl group shown above would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of structures to be used to make the compounds of Kai to be used in an organic light-emitting device.
Kai does not exemplify that the quinoline substituent on one of the N atoms of the indolocarbazole structure is instead a quinazoline structure.
However, as described above, Ar1 of the general formula (1) of Kai can be an aromatic heterocyclic group {paragraph [0020]}. The aromatic heterocyclic group can be a quinazoline group in addition to a quinoline group {paragraph [0030]}. 
Moon et al. teaches compounds having the structure of Formula I of Moon {paragraphs [8]-[15]: The compounds having the structure Formula I of Moon are the compounds of the disclosure of Moon.}. 
Moon teaches that the compounds having the structure of Formula I include compounds represented by Formulas 8 or 9 of Moon, shown below {(paragraphs [50]-[53]: The compounds having the structure of Formula I can have the structure of Formula 1.), (paragraphs [80]-[85]: The compounds having the structure of Formula 1 can have the structure of Formula 8.)}.
[AltContent: textbox (Moon’s Formula 8)][AltContent: textbox (Moon’s Formula 9)]
    PNG
    media_image14.png
    902
    999
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    748
    572
    media_image15.png
    Greyscale


In Moon’s Formulas 8 and 9: R5 and R6 can be hydrogen {paragraph [88]}; X can be NR1 where R1 can be aryl {paragraphs [87], [50]-[53], [60], and [74]-[75]}; Ar1 can be aryl {paragraphs [87], [50]-[53], [60], and [62]}; Ar2 can be hydrogen {paragraphs [87], [50]-[53], [60], and [62]}. These formulas describe indolocarbazole compounds and a compound having the structure of Moon’s Formula 9 would be an indolocarbazole compound similar in structure to Kai’s Compound (29).
A specific example of an indolocarbazole derivative of the disclosure of Moon includes Compound C-3 shown below {paragraphs [104]-[127]}.

    PNG
    media_image16.png
    794
    542
    media_image16.png
    Greyscale

The compounds having the structure of Formula I of Moon are useful as compound for use in organic electroluminescent devices {paragraphs [129]-[133]}. In particular, the compounds having the structure of Formula I of Moon are useful as the host material for a phosphorescent material in the light-emitting layer of an organic electroluminescent device {paragraphs [133]-[134]}. 
Moon teaches that the defining feature of the compounds of the disclosure of Moon is that they comprise the structure of Formula I, shown below, {paragraphs [8]-[15]}. This structure is the quinazoline structure of Moon’s Formula 8 shown above. When one of the starred positions of Moon’s Formula I is substituted with an aromatic or heteroaromatic ring, the efficiency of light emission is improved in red light emitting devices {paragraph [8]}.

    PNG
    media_image17.png
    444
    876
    media_image17.png
    Greyscale

In general, Moon teaches that the compounds having the structure of the compounds of the disclosure of Moon have high luminous efficiency and power efficiency {paragraphs [36] and [230]}
At the time the invention was effectively filed, it would have been obvious to have further modified Kai’s Compound (29) by substituting the quinoline group substituent on one of the N atoms of the indolocarbazole skeleton with the quinazoline group of Moon’s Formula 8 shown above, based on the teaching of Kai and Moon. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the quinazoline group shown above would have been a choice from a finite number of identified, predictable solutions described by Kai and Moon with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of structures to be used to make the compounds of Kai to be used in an organic light-emitting device. In the instant case, one of ordinary skill in the art would have been motivated to select a substituent structure taught by Moon to provide a compound that when used as the host material of the light-emitting layer of an organic electroluminescent device provide high efficiency.
The resultant compound would have the structure shown below.

    PNG
    media_image18.png
    409
    554
    media_image18.png
    Greyscale

Kai does not exemplify a device similar to that of Example 9 in which a red light emitting dopant is used. 
However, Kai teaches that the phosphorescent light-emitting dopant can be an iridium complex {paragraphs [0043]-[0044]}, and Moon teaches that the phosphorescent light-emitting dopant can be the compound shown below {paragraphs [135]-[137]}.

    PNG
    media_image19.png
    805
    1074
    media_image19.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Kai as modified by Lee and Moon by using the iridium complex shown above as the phosphorescent light-emitting dopant, based on the teaching of Kai and Moon. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the iridium complex shown above would have been one from a finite number of identified, predictable solutions identified by Moon, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device. In the instant case one of ordinary skill in the art would have been motivated to use a red light emitting device in order to produce red light and also to gain the efficiency benefits taught by Moon.
Kai does not teach that the OLED comprises a compound having the structure of the instant Formula III.
Jang teaches an OLED comprising the compounds having the structure of the instant Formula III, such as the compounds shown below {(paragraphs [0045]-[0047]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.), (paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (p. 17, the Compound represented by Formula 1-8, shown below), (paragraph [0349] and Table 3; Example 1-2 uses the Compound represented by Jang’s Formula 1-8)}.
[AltContent: textbox (Jang’s Formula 1-8)]
    PNG
    media_image10.png
    492
    496
    media_image10.png
    Greyscale


The compound having the structure of Jang’s Formula 1-8 has the structure of the instant Formula III where: L2 and L3 are both single bonds; G3 is biphenyl; G2 is phenyl; L1 is a single bond; n is 0; G1 is fluorene; m is 2; G4 is in each case phenyl.
Jang teaches that the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer, improving light emitting efficiency and the stability of the OLED {paragraph [0051]}.
Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life {paragraphs [0124]-[0128]}
Kai teaches that the OLED of Kai comprises an electron transport layer, and that the electron transport layer can be located adjacent to and in contact with the light-emitting layer on the cathode side {paragraph [0064]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Kai by using Jang’s compound having the structure of Jang’s Formula 1-8 as the material of the electron transport layer located adjacent to and in contact with the light-emitting layer on the cathode side of the OLED of Kai, based on the teaching of Jang and Kai. The motivation for doing so would have been to use a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life that can block holes from the light-emitting layer in an electron transport layer of the device of Kang, based on the teaching of Jang. 
Kai as modified by Lee, Kawamura, Jang does not teach that the OLED of Kang comprises a composition of the modified Kai’s Compound (29) and the compound of Jang’s Formula 1-8.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}.
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Kai as modified by Lee, Kawamura, and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al..
The resulting mixed layer would comprise the modified Compound of Kai and the compound of Formula 1-8 of Jang. 
The instant organic layer is being equated with the stack of layers of the device of Kai as modified by Lee, Moon, Jang, and Seo consisting of the light-emitting layer comprising the modified compound (29) of Kai and the phosphorescent light-emitting material of Kai described above and the mixed layer comprising the modified Compound of Kai and the compound of Formula 1-8 of Jang. Each of the constituent layers of this stack of layers must necessarily transport charges in order for charges to 
Therefore, Kai as modified by Lee, Moon, Jang, and Seo teaches an organic light emitting device comprising a substrate, a first electrode, a first composition comprising Kai’s modified compound and Jang’s Compound 1-8 over the first electrode, and a second electrode. Therefore, Kai as modified by Lee, Moon, Jang, and Seo also discloses a method of making the organic light emitting device. The method of the current claim 30 only describes providing a substrate with the first electrode disposed thereon; depositing the first composition over the first electrode; and depositing the second electrode over the first organic layer. Because the modified device of Kai meets these criteria, the method of making the device of Kai meets the limitations of the current claim 30.

Regarding claims 24 and 25: Kai as modified by Lee, Moon, Jang, and Seo teaches all of the features with respect to claim 23, as outlined above.
As described above, instant organic layer is being equated with the stack of layers of the device of Kai as modified by Lee, Moon, Jang, and Seo consisting of the light-emitting layer comprising the modified compound (29) of Kai and the phosphorescent light-emitting material of Moon described above and the mixed layer comprising the modified Compound of Kai and the compound of Formula 1-8 of Jang. As described above, the modified compound (29) of Kai is a host material and is comprised in a layer containing the phosphorescent dopant of Moon, having the .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2011/0062429 A1) (hereafter “Kai”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) as applied to claim 23 above, and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”).
Regarding claim 28: Kai as modified by Lee and Moon teaches all of the features with respect to claim 23, as outlined above.
Kai does not exemplify a specific consumer product comprising the OLED device of Kai.
However, Kai teaches that the OLED device of Kai can be applied to consumer products {paragraph [0079]}.
Joo et al. teaches an OLED display device {(Fig. 7), (p. 5, ¶ [0086]; Fig. 7 is an OLED display device.)}. Joo et al. teaches that organic light emitting elements can be used to build thin and light flat panel displays {paragraph [0005]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used the organic electroluminescent devices taught by Kai as modified by Lee and Moon in a flat panel display, based on the teachings of Kai and Joo. The motivation for doing so would have been to provide a thin and light display, as taught by Joo.

Claims 1-2, 4-5, 8, 23-26, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”) in view of Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 1-2, 4-5, 8, 23, 26, and 30-32: Kang discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {Fig. 1 and paragraphs [0056]-[0060]}. The organic layer comprises an emissive layer comprising a host material that can have the structure shown below {(paragraph [0060]: The organic layer comprises an emissive layer.), (paragraphs [0084]-[0087]: The emissive layer comprises a host, including a first compound and a second compound, and a dopant.), (paragraph [0120]: The first compound is exemplified by the compounds [1-1] to [1-337].), (p. 65, Compound [1-278])}.
[AltContent: textbox (Kang’s Compound [1-278])] 
    PNG
    media_image20.png
    787
    966
    media_image20.png
    Greyscale


The dopant can be a phosphorescent dopant {paragraph [0144]}.
The first compound of Kang has the structure described in paragraph [0087] of the reference where one nitrogen of the indolocarbazole skeleton has a substituent “X1” that is “*—Y1—ET” and the other nitrogen of the indolocarbazole skeleton has a substituent “X2”, where: “*” is the attachment point; “Y1” and “Y2” can be single bonds; “ET” is a group represented by Chemical Formula 1a of Kang {paragraphs [0087]-[0096]}.
Kang does not disclose a specific compound in which the group X1 of Kang is a phenyl substituted quinazoline group.
However, Kang teaches that the structure ET of the group X1 of Kang can be a substituted quinazolinyl group in addition to the substituted pyrimidinyl group of Kang’s Compound [1-278] {paragraph [0102]}
Moon et al. teaches compounds having the structure of Formula I of Moon {paragraphs [8]-[15]: The compounds having the structure Formula I of Moon are the compounds of the disclosure of Moon.}. 
Moon teaches that the compounds having the structure of Formula I include compounds represented by Formulas 8 or 9 of Moon, shown below {(paragraphs [50]-[53]: The compounds having the structure of Formula I can have the structure of Formula 1.), (paragraphs [80]-[85]: The compounds having the structure of Formula 1 can have the structure of Formula 8.)}.
[AltContent: textbox (Moon’s Formula 8)][AltContent: textbox (Moon’s Formula 9)]
    PNG
    media_image14.png
    902
    999
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    748
    572
    media_image15.png
    Greyscale


In Moon’s Formulas 8 and 9: R5 and R6 can be hydrogen {paragraph [88]}; X can be NR1 where R1 can be aryl {paragraphs [87], [50]-[53], [60], and [74]-[75]}; Ar1 can be aryl {paragraphs [87], [50]-[53], [60], and [62]}; Ar2 can be hydrogen {paragraphs [87], [50]-[53], [60], and [62]}
A specific example of an indolocarbazole derivative of the disclosure of Moon includes Compound C-3 shown below {paragraphs [104]-[127]}.

    PNG
    media_image16.png
    794
    542
    media_image16.png
    Greyscale

The compounds having the structure of Formula I of Moon are useful as compound for use in organic electroluminescent devices {paragraphs [129]-[133]}. In particular, the compounds having the structure of Formula I of Moon are useful as the host material for a phosphorescent material in the light-emitting layer of an organic electroluminescent device {paragraphs [133]-[134]}. 
Moon teaches that the defining feature of the compounds of the disclosure of Moon is that they comprise the structure of Formula I, shown below, {paragraphs [8]-[15]}. This structure is the quinazoline structure of Moon’s Formulas 8 and 9 shown above and is further exemplified by Moon’s Compound C-3 shown above. When one of the starred positions of Moon’s Formula I is substituted with an aromatic or heteroaromatic ring, the efficiency of light emission is improved in red light emitting devices {paragraph [8]}.

    PNG
    media_image17.png
    444
    876
    media_image17.png
    Greyscale

In general, Moon teaches that the compounds having the structure of the compounds of the disclosure of Moon have high luminous efficiency and power efficiency in red light emitting devices {paragraphs [36] and [230]}.
At the time the invention was effectively filed, it would have been obvious to have further modified Kang’s Compound [1-278] by substituting the substituted pyrimidine group substituent on one of the N atoms of the indolocarbazole skeleton with the quinazoline group of Moon’s Formula 8 and 9 shown above—as exemplified by the phenyl substituted quinazoline group of Moon’s Compound C-3 shown above, based on the teaching of Kang and Moon. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the quinazoline group shown above would have been a choice from a finite number of identified, predictable solutions described by Kang and Moon with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of structures to be used to make the compounds of Kang to be used in an organic light-emitting device. In the instant case, one of ordinary skill in the art would have been motivated to select a substituent structure taught by Moon to provide a compound that when used as the host material of the light-emitting layer of an organic electroluminescent device provide high efficiency.
The resultant compound would have the structure shown below.

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


As outlined above, Kang teaches that the light-emitting dopant can be a phosphorescent dopant, however, Kang does not exemplify that a red light emitting dopant is used. 
Moon teaches that the phosphorescent light-emitting dopant can be the compound shown below {paragraphs [135]-[137]}.

    PNG
    media_image19.png
    805
    1074
    media_image19.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Kang as modified by Moon by using the iridium complex shown above as the phosphorescent light-emitting dopant, based on the teaching of Kang and Moon. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the iridium complex shown above would have been one from a finite number of identified, predictable solutions identified by Moon, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device. In the instant case one of ordinary skill in the art would have been motivated to use a red light emitting device in order to gain the efficiency benefits taught by Moon.
Kang does not teach that the OLED comprises a compound having the structure of the instant Formula III.
Jang teaches an OLED comprising the compounds having the structure of the instant Formula III, such as the compounds shown below {(paragraphs [0045]-[0047]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.), (paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (p. 17, the Compound represented by Formula 1-8, shown below), (paragraph [0349] and Table 3; Example 1-2 uses the Compound represented by Jang’s Formula 1-8)}.
[AltContent: textbox (Jang’s Formula 1-8)]
    PNG
    media_image10.png
    492
    496
    media_image10.png
    Greyscale


The compound having the structure of Jang’s Formula 1-8 has the structure of the instant Formula III where: L2 and L3 are both single bonds; G3 is biphenyl; G2 is phenyl; L1 is a single bond; n is 0; G1 is fluorene; m is 2; G4 is in each case phenyl.
Jang teaches that the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer, improving light emitting efficiency and the stability of the OLED {paragraph [0051]}.
Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life {paragraphs [0124]-[0128]}.
Kang teaches that the OLED of Lee can comprise an electron transport layer, and that the electron transport layer can be located adjacent to and in contact with the light-emitting layer on the cathode side {paragraphs [0216]-[0217]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have included Jang’s compound having the structure of Jang’s Formula 1-8 in an electron transport layer located adjacent to and in contact with the light-emitting layer on the cathode side of the OLED of Kang, based on the teaching of Jang and Kang. The motivation for doing so would have been to use a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life that can block holes from the light-emitting layer in an electron transport layer of the device of Kang, based on the teaching of Jang. 
Kang as modified by Moon and Jang does not teach that the OLED of Kang comprises a composition of the modified Kang’s Compound [1-278] and the compound of Jang’s Formula 1-8.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Kang as modified by Moon and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al..
The resulting mixed layer would comprise the modified Compound of Kang and the compound of Formula 1-8 of Jang. 
The instant organic layer is being equated with the stack of layers of the device of Kang as modified by Moon, Jang and Seo consisting of the light-emitting layer comprising the modified compound [1-278] of Kang and the phosphorescent light-emitting material of Moon (as described above) and the mixed layer comprising the modified Compound of Kang and the compound of Formula 1-8 of Jang. Each of the constituent layers of this stack of layers must necessarily transport charges in order for charges to reach light-emitting dopants. Therefore, the stack of layers described above can be equated with a transporting layer and the modified Compound of Kang and the compound of Formula 1-8 of Jang can be equated with transporting materials.
Therefore, Kang as modified by Moon, Jang and Seo teaches an organic light emitting device comprising a substrate, a first electrode, a first composition comprising Kang’s modified compound and Jang’s Compound 1-8 over the first electrode, and a second electrode. Therefore, Kang as modified by Moon, Jang and Seo also discloses a method of making the organic light emitting device. The method of the current claim 30 only describes providing a substrate with the first electrode disposed thereon; depositing the first composition over the first electrode; and depositing the second electrode over the first organic layer. Because the modified device of Kang meets these criteria, the method of making the device of Kang meets the limitations of the current claim 30.

Regarding claims 24 and 25: Kang as modified by Moon, Jang and Seo teaches all of the features with respect to claim 23, as outlined above.
As described above, instant organic layer is being equated with the stack of layers of the device of Kang as modified by Moon, Jang and Seo consisting of the light-emitting layer comprising the modified compound [1-278] of Kang and the phosphorescent light-emitting material of Moon (as described above) and the mixed layer comprising the modified Compound of Kang and the compound of Formula 1-8 of Jang. As described above, the modified compound [1-278] of Kang is a host material and is comprised in a layer containing the phosphorescent dopant of Moon, which has a structure described above. Furthermore, light is emitting from this layer and therefore, light is emitted from the stack of layers of the device of Kang as modified by Moon, Jang and Seo consisting of the light-emitting layer comprising the modified compound [1-278] 

Regarding claim 26: Kang as modified by Moon, Jang and Seo teaches all of the features with respect to claim 23, as outlined above.
As outlined above, the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer. The mixed layer contains both the materials of Lee’s modified compound and the compound of Jang. Therefore, the mixed layer would have hole blocking properties and can be equated with a blocking layer.
The mixed layer containing the materials of Lee’s modified compound and the compound a Jang must necessarily transport charges. Therefore, the layer must necessarily be a transporting layer and the compound of Formula I or II is a transporting material in the layer.

Regarding claim 28: Kang as modified by Moon, Jang and Seo teaches all of the features with respect to claim 23, as outlined above.
Kang does not disclose a specific display device comprising the organic light-emitting device of Kang described above.
However, Kang teaches that that the organic light-emitting devices of can be comprised in a display device {abstract as well as paragraphs [0010], [0037], and [0168]}
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Kang by including it the display device taught by Kang. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum organic light-emitting devices to be used to make a display device.
A display device is a consumer product.

Claims 1-2, 4-5, 8-9, 12, 23-26, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”) in view of Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 1-2, 4-5, 8, 23, 26, and 30-32: Kang discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {Fig. 1 and paragraphs [0056]-[0060]}. The organic layer comprises an emissive layer comprising a host material that can have the structure shown below {(paragraph [0060]: The organic layer comprises an emissive layer.), (paragraphs [0084]-[0087]: The emissive layer comprises a host, including a first compound and a second compound, and a dopant.), (paragraph [0120]: The first compound is exemplified by the compounds [1-1] to [1-337].), (p. 65, Compound [1-278])}.
[AltContent: textbox (Kang’s Compound [1-278])] 
    PNG
    media_image20.png
    787
    966
    media_image20.png
    Greyscale


The dopant can be a phosphorescent dopant {paragraph [0144]}.
The first compound of Kang has the structure described in paragraph [0087] of the reference where one nitrogen of the indolocarbazole skeleton has a substituent “X1” that is “*—Y1—ET” and the other nitrogen of the indolocarbazole skeleton has a substituent “X2”, where: “*” is the attachment point; “Y1” and “Y2” can be single bonds; “ET” is a group represented by Chemical Formula 1a of Kang {paragraphs [0087]-[0096]}.
Kang does not disclose a specific compound in which the group X1 of Kang is a phenyl substituted quinazoline group.
However, Kang teaches that the structure ET of the group X1 of Kang can be a substituted quinazolinyl group in addition to the substituted pyrimidinyl group of Kang’s Compound [1-278] {paragraph [0102]}
Moon et al. teaches compounds having the structure of Formula I of Moon {paragraphs [8]-[15]: The compounds having the structure Formula I of Moon are the compounds of the disclosure of Moon.}. 
Moon teaches that the compounds having the structure of Formula I include compounds represented by Formulas 8 or 9 of Moon, shown below {(paragraphs [50]-[53]: The compounds having the structure of Formula I can have the structure of Formula 1.), (paragraphs [80]-[85]: The compounds having the structure of Formula 1 can have the structure of Formula 8.)}.
[AltContent: textbox (Moon’s Formula 8)][AltContent: textbox (Moon’s Formula 9)]
    PNG
    media_image14.png
    902
    999
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    748
    572
    media_image15.png
    Greyscale


In Moon’s Formulas 8 and 9: R5 and R6 can be hydrogen {paragraph [88]}; X can be NR1 where R1 can be aryl {paragraphs [87], [50]-[53], [60], and [74]-[75]}; Ar1 can be aryl {paragraphs [87], [50]-[53], [60], and [62]}; Ar2 can be hydrogen {paragraphs [87], [50]-[53], [60], and [62]}
A specific example of an indolocarbazole derivative of the disclosure of Moon includes Compound C-3 shown below {paragraphs [104]-[127]}.

    PNG
    media_image16.png
    794
    542
    media_image16.png
    Greyscale

The compounds having the structure of Formula I of Moon are useful as compound for use in organic electroluminescent devices {paragraphs [129]-[133]}. In particular, the compounds having the structure of Formula I of Moon are useful as the host material for a phosphorescent material in the light-emitting layer of an organic electroluminescent device {paragraphs [133]-[134]}. 
Moon teaches that the defining feature of the compounds of the disclosure of Moon is that they comprise the structure of Formula I, shown below, {paragraphs [8]-[15]}. This structure is the quinazoline structure of Moon’s Formulas 8 and 9 shown above and is further exemplified by Moon’s Compound C-3 shown above. When one of the starred positions of Moon’s Formula I is substituted with an aromatic or heteroaromatic ring, the efficiency of light emission is improved in red light emitting devices {paragraph [8]}.

    PNG
    media_image17.png
    444
    876
    media_image17.png
    Greyscale

In general, Moon teaches that the compounds having the structure of the compounds of the disclosure of Moon have high luminous efficiency and power efficiency in red light emitting devices {paragraphs [36] and [230]}.
At the time the invention was effectively filed, it would have been obvious to have further modified Kang’s Compound [1-278] by substituting the substituted pyrimidine group substituent on one of the N atoms of the indolocarbazole skeleton with the quinazoline group of Moon’s Formula 8 and 9 shown above—as exemplified by the phenyl substituted quinazoline group of Moon’s Compound C-3 shown above, based on the teaching of Kang and Moon. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the quinazoline group shown above would have been a choice from a finite number of identified, predictable solutions described by Kang and Moon with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of structures to be used to make the compounds of Kang to be used in an organic light-emitting device. In the instant case, one of ordinary skill in the art would have been motivated to select a substituent structure taught by Moon to provide a compound that when used as the host material of the light-emitting layer of an organic electroluminescent device provide high efficiency.
The resultant compound would have the structure shown below.

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


As outlined above, Kang teaches that the light-emitting dopant can be a phosphorescent dopant, however, Kang does not exemplify that a red light emitting dopant is used. 
Moon teaches that the phosphorescent light-emitting dopant can be the compound shown below {paragraphs [135]-[137]}.

    PNG
    media_image19.png
    805
    1074
    media_image19.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Kang as modified by Moon by using the iridium complex shown above as the phosphorescent light-emitting dopant, based on the teaching of Kang and Moon. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the iridium complex shown above would have been one from a finite number of identified, predictable solutions identified by Moon, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device. In the instant case one of ordinary skill in the art would have been motivated to use a red light emitting device in order to gain the efficiency benefits taught by Moon.
Kang does not teach that the OLED comprises a compound having the structure of the instant Formula III.
Tanaka teaches the compounds shown below for use as electron transport layer materials in an organic light-emitting device {(paragraph [0147]: The cyclic azine compound have the structure of the Tanaka’s Formula (1) can be used the material of an electron transport layer in an organic light-emitting device.), (paragraphs [0000]-[0000]: The Compounds having the structure of Tanaka’s Formula (1) are exemplified by Compounds (A-1) through (A-561).), (paragraph [0071]: Compound (A-98))}.
[AltContent: textbox (Tanaka’s Compound (A-98))]
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 

Tanaka’s Compound (A-98) is used in the example devices of Tanaka and is used in the device with the lowest driving voltage {paragraphs [0240]-[0243] and Table 1}. 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Kang by using Tanaka’s Compound (A-98) as the material of the electron transport layer of the device of Kang, based on the teaching of Tanaka. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Tanaka’s Compound (A-97) would have been a choice from a finite number of identified, predictable solutions taught by Tanaka, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Kang as modified by Moon does not teach that G2 and G3
Jang teaches an OLED comprising the compounds having the structure of the Jang’s Formula 1, having the structure shown below {paragraphs [0009]-[0011]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.}.

    PNG
    media_image23.png
    518
    539
    media_image23.png
    Greyscale

Where Ar1 through Ar3 are each different {paragraph [0011]}.
Jang teaches that Ar1 of Jang’s Formula 1 can be phenyl and Ar2 of Jang’s Formula 1 can be biphenyl, as shown below {(paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (paragraphs [0136] and [0142] describing Formula 1-B and Formula 1-B-1; pp. 16-18, Formulas 1-1 through 1-12)}.

    PNG
    media_image24.png
    172
    535
    media_image24.png
    Greyscale

Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life {paragraphs [0124]-[0128]}
At the time the invention was effectively filed, it would have been obvious to have modified Tanaka’s Compound A-98 by replacing one of the phenyl group substituents on the triazine ring with a biphenyl group, based on the teaching of Jang. The motivation for doing so would have been to provide a more asymmetric compound in order to provide a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life, as taught by Jang.
The resultant compound has the structure of the instant Formula III where G1 is dibenzothiophene; m is 0; n is 1; G5 is biphenyl; L1 is phenyl; L2 is a single bond; G2 is phenyl; L3 is a single bond; G3 is biphenyl.
The resultant compound has the structure of the instant Compound F53.
Kang as modified by Moon, Tanaka, and Jang does not teach that the OLED of Kang comprises a composition of the modified Kang’s Compound [1-278] and the modified compound (A-98) of Tanaka.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}.
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Kang as modified by Moon, Tanaka, and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al..
The resulting mixed layer would comprise the modified Compound of Kang and the modified compound of Tanaka. 
The instant organic layer is being equated with the stack of layers of the device of Kang as modified by Moon, Tanaka, Jang and Seo consisting of the light-emitting layer comprising Kang’s modified compound [1-278] and the phosphorescent light-emitting material of Moon (as described above) and the mixed layer comprising the modified Compound of Kang and the modified compound of Tanaka. Each of the constituent layers of this stack of layers must necessarily transport charges in order for 
Therefore, Kang as modified by Moon, Tanaka, Jang and Seo teaches an organic light emitting device comprising a substrate, a first electrode, a first composition comprising Kang’s modified compound and the modified compound of Tanaka over the first electrode, and a second electrode. Therefore, Kang as modified by Moon, Jang and Seo also discloses a method of making the organic light emitting device. The method of the current claim 30 only describes providing a substrate with the first electrode disposed thereon; depositing the first composition over the first electrode; and depositing the second electrode over the first organic layer. Because the modified device of Kang meets these criteria, the method of making the device of Kang meets the limitations of the current claim 30.

Regarding claim 9: Kang as modified by Moon, Tanaka, Jang and Seo teaches all of the limitations with respect to claim 1, as outlined above.
Kang as modified by Moon, Tanaka, Jang and Seo does not exemplify that Tanaka’s modified compound (A-98) comprises the instant structure G4.
However, Tanaka’s Compound (A-98) has the structure of Tanaka’s general formula (1) where T is dibenzothiophene consistent with the formula (T-4), shown below {(paragraph [0062]: The compounds (A-1) to (A-561) have the structure of Tanaka’s general formula (1).), (paragraphs [0010]-[0011]: T of Tanaka’s general formula (1) is a heteroaromatic group.), (paragraphs [0060]-[0061]: T of Tanaka’s general formula (1) is preferably the structure (T-4).)}. 
[AltContent: textbox (Tanaka’s structure (T-4))]
    PNG
    media_image25.png
    77
    198
    media_image25.png
    Greyscale


Where W2 can be S and Ar3 can be hydrogen or alternatively can phenyl, pyridine, or quinoline {paragraph [0061]}.
This is exemplified by Tanaka’s compounds A-107 and A-108, among many others {paragraphs [0062]-[0063]: The Compounds having the structure of Tanaka’s Formula (1) are exemplified by Compounds (A-1) through (A-561)}.
Tanaka’s compound (A-98) comprises Ar3 of Tanaka’s structure (T-4) as hydrogen.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tanaka’s compound (A-98) by substituting a hydrogen atom on the benzene ring not bonded to the triazine ring with one of a phenyl, pyridine, or quinoline, based on the teachings of Tanaka. The substitution would have been one known element for another known element and would have led to results similar to those of Tanaka’s compound (A-98). See MPEP 2143(I)(B). The choice of the location of the substitution would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent 

Regarding claim 12: Kang as modified by Moon, Tanaka, Jang and Seo teaches all of the limitations with respect to claim 1, as outlined above.
Kang as modified by Moon, Tanaka, Jang and Seo teaches the claimed invention above but fails to teach that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9
As outlined above, Kang as modified by Moon, Tanaka, Jang and Seo teaches the composition of the modified Compound [1-278] of Kang as the modified Compound (A-98) of Tanaka as the second compound. This differs from an example composition of the instant first compound and the instant second compound, as outlined in paragraph [117] and Table PM of the instant specification in that the modified Compound [1-278] of Kang is used in place of Compound A3 and the modified Compound (A-98) of Tanaka is used in place of Compound F5.
The modified Compound [1-278] of Kang is structurally similar to Compound A3, the differences being that the substituent that is the instant R4 is biphenyl in the instant Compound A3 while it is quinazolinyl in the modified Compound [1-278] of Kang and the substituent that is the instant R is a terphenyl group comprising an m-phenyl group in place of a p-phenyl group. Paragraph [56] of the instant specification present biphenyl and quinazolinyl are obvious variants of the instant R4. Therefore, based on the description of the instant specification, a compound comprising the instant R4 as quinazolinyl would have substantially the same performance as a compound in which the instant R4
The modified Compound (A-98) of Tanaka is structurally similar to Compound F5, the differences being that the instant G3 is biphenyl in the former and phenyl in the latter and that the dibenzothiophene group is bonded in a different position. Paragraph [59] of the instant specification present biphenyl and phenyl as obvious variants of the instant G3. Paragraph [61] of the instant specification present the bonding position of the dibenzothiophene in the modified compound (A-98) of Tanaka as being an obvious variant of the bonding position of the dibenzothiophene in the instant Compound F5. Therefore, based on the description of the instant specification, a compound comprising the instant G3 as biphenyl and having the dibenzothiophene bonding position of the modified compound (A-98) of Tanaka would have substantially the same performance as a compound in which the instant G3 is phenyl. 
Therefore, a composition comprising the modified Compound [1-278] of Kang and the modified compound (A-98) of Tanaka would have substantially the same properties to a composition comprising the instant Compound A3 and the instant Compound F5.
Paragraph [64] of the instant specification states that the composition of the first compound and the second compound of the instant application can be such that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; -6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%.
A specifically exemplified composition of the instant specification would have the properties outlined above. Therefore, as described above, a composition comprising the modified Compound [1-278] of Kang and the modified compound (A-98) of Tanaka would also have these properties.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kang as modified by Moon, Tanaka, Jang and Seo product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claims 24 and 25:
As described above, instant organic layer is being equated with the stack of layers of the device of Kang as modified by Moon, Tanaka, Jang and Seo consisting of the light-emitting layer comprising the modified compound [1-278] of Kang and the phosphorescent light-emitting material of Moon (as described above) and the mixed layer comprising the modified Compound of Kang and the modified compound of Tanaka. As described above, the modified compound [1-278] of Kang is a host material and is comprised in a layer containing the phosphorescent dopant of Moon, which has a structure described above. Furthermore, light is emitting from this layer and therefore, light is emitted from the stack of layers of the device of Kang as modified by Moon, Tanaka, Jang and Seo consisting of the light-emitting layer comprising the modified compound [1-278] of Kang and the phosphorescent light-emitting material of Moon described above and the mixed layer comprising the modified Compound of Kang and the modified compound of Tanaka, making the layer that is the stack of layers described above an emissive layer.

Regarding claim 26: Kang as modified by Moon, Tanaka, Jang and Seo teaches all of the features with respect to claim 23, as outlined above.
As outlined above, the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer. The mixed layer contains both the materials of Lee’s modified compound and the compound of Jang. Therefore, the mixed layer would have hole blocking properties and can be equated with a blocking layer.
The mixed layer containing the materials of Lee’s modified compound and the compound a Jang must necessarily transport charges. Therefore, the layer must 

Regarding claim 28: Kang as modified by Moon, Jang and Seo teaches all of the features with respect to claim 23, as outlined above.
Kang does not disclose a specific display device comprising the organic light-emitting device of Kang described above.
However, Kang teaches that that the organic light-emitting devices of can be comprised in a display device {abstract as well as paragraphs [0010], [0037], and [0168]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Kang by including it the display device taught by Kang. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum organic light-emitting devices to be used to make a display device.
A display device is a consumer product.

Claims 1-2, 4-5, 8, 10, 12, 23-26, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”) in view of Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 1-2, 4-5, 8, 10, 23, 26, and 30-32: Kang discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {Fig. 1 and paragraphs [0056]-[0060]}. The organic layer comprises an emissive layer comprising a host material that can have the structure shown below {(paragraph [0060]: The organic layer comprises an emissive layer.), (paragraphs [0084]-[0087]: The emissive layer comprises a host, including a first compound and a second compound, and a dopant.), (paragraph [0120]: The first compound is exemplified by the compounds [1-1] to [1-337].), (p. 65, Compound [1-278])}.
[AltContent: textbox (Kang’s Compound [1-278])] 
    PNG
    media_image20.png
    787
    966
    media_image20.png
    Greyscale


The dopant can be a phosphorescent dopant {paragraph [0144]}
The first compound of Kang has the structure described in paragraph [0087] of the reference where one nitrogen of the indolocarbazole skeleton has a substituent “X1” that is “*—Y1—ET” and the other nitrogen of the indolocarbazole skeleton has a substituent “X2”, where: “*” is the attachment point; “Y1” and “Y2” can be single bonds; “ET” is a group represented by Chemical Formula 1a of Kang {paragraphs [0087]-[0096]}.
Kang does not disclose a specific compound in which the group X1 of Kang is a phenyl substituted quinazoline group.
However, Kang teaches that the structure ET of the group X1 of Kang can be a substituted quinazolinyl group in addition to the substituted pyrimidinyl group of Kang’s Compound [1-278] {paragraph [0102]}.
Moon et al. teaches compounds having the structure of Formula I of Moon {paragraphs [8]-[15]: The compounds having the structure Formula I of Moon are the compounds of the disclosure of Moon.}. 
Moon teaches that the compounds having the structure of Formula I include compounds represented by Formulas 8 or 9 of Moon, shown below {(paragraphs [50]-[53]: The compounds having the structure of Formula I can have the structure of Formula 1.), (paragraphs [80]-[85]: The compounds having the structure of Formula 1 can have the structure of Formula 8.)}.
[AltContent: textbox (Moon’s Formula 8)][AltContent: textbox (Moon’s Formula 9)]
    PNG
    media_image14.png
    902
    999
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    748
    572
    media_image15.png
    Greyscale


In Moon’s Formulas 8 and 9: R5 and R6 can be hydrogen {paragraph [88]}; X can be NR1 where R1 can be aryl {paragraphs [87], [50]-[53], [60], and [74]-[75]}; Ar1 can be aryl {paragraphs [87], [50]-[53], [60], and [62]}; Ar2 can be hydrogen {paragraphs [87], [50]-[53], [60], and [62]}. These formulas describe indolocarbazole compounds and a compound having the structure of Moon’s Formula 9 would be an indolocarbazole compound similar in structure to Kang’s Compound [1-291].
A specific example of an indolocarbazole derivative of the disclosure of Moon includes Compound C-3 shown below {paragraphs [104]-[127]}.

    PNG
    media_image16.png
    794
    542
    media_image16.png
    Greyscale

The compounds having the structure of Formula I of Moon are useful as compound for use in organic electroluminescent devices {paragraphs [129]-[133]}. In particular, the compounds having the structure of Formula I of Moon are useful as the host material for a phosphorescent material in the light-emitting layer of an organic electroluminescent device {paragraphs [133]-[134]}. 
Moon teaches that the defining feature of the compounds of the disclosure of Moon is that they comprise the structure of Formula I, shown below, {paragraphs [8]-[15]}. This structure is the quinazoline structure of Moon’s Formulas 8 and 9 shown above and is further exemplified by Moon’s Compound C-3 shown above. When one of the starred positions of Moon’s Formula I is substituted with an aromatic or heteroaromatic ring, the efficiency of light emission is improved in red light emitting devices {paragraph [8]}.

    PNG
    media_image17.png
    444
    876
    media_image17.png
    Greyscale

In general, Moon teaches that the compounds having the structure of the compounds of the disclosure of Moon have high luminous efficiency and power efficiency in red light emitting devices {paragraphs [36] and [230]}.
At the time the invention was effectively filed, it would have been obvious to have further modified Kang’s Compound [1-278] by substituting the substituted pyrimidine group substituent on one of the N atoms of the indolocarbazole skeleton with the quinazoline group of Moon’s Formula 8 and 9 shown above—as exemplified by the phenyl substituted quinazoline group of Moon’s Compound C-3 shown above, based on 
The resultant compound would have the structure shown below.

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


As outlined above, Kang teaches that the light-emitting dopant can be a phosphorescent dopant, however, Kang does not exemplify that a red light emitting dopant is used. 
Moon teaches that the phosphorescent light-emitting dopant can be the compound shown below {paragraphs [135]-[137]}.

    PNG
    media_image19.png
    805
    1074
    media_image19.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Kang as modified by Moon by using the iridium complex shown above as the phosphorescent light-emitting dopant, based on the teaching of Kang and Moon. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the iridium complex shown above would have been one from a finite number of identified, predictable solutions identified by Moon, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and 
Kang does not teach that the OLED comprises a compound having the structure of the instant Formula III.
Tanaka teaches the compounds shown below for use as electron transport layer materials in an organic light-emitting device {(paragraph [0147]: The cyclic azine compound have the structure of the Tanaka’s Formula (1) can be used the material of an electron transport layer in an organic light-emitting device.), (paragraphs [0000]-[0000]: The Compounds having the structure of Tanaka’s Formula (1) are exemplified by Compounds (A-1) through (A-561).), (paragraph [0071]: Compound (A-98)), (paragraph [0071]: Compound (A-97))}.
[AltContent: textbox (Tanaka’s Compound (A-97))][AltContent: textbox (Tanaka’s Compound (A-98))]
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale


The compounds above are triazine compounds. 
Tanaka’s Compound (A-98) is used in the example devices of Tanaka and is used in the device with the lowest driving voltage {paragraphs [0240]-[0243] and Table 1}. Tanaka’s Compound (A-97) is a position isomer of Tanaka’s Compound (A-98). Given the structural similarity of Tanaka’s Compound (A-97) to Tanaka’s Compound (A-98), it would have been obvious to select Tanaka’s Compound (A-97).
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Kang by using Tanaka’s Compound (A-97) as the material of the electron transport layer of the device of Kang, based on the teaching of Tanaka. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Tanaka’s Compound (A-97) would have been a choice from a finite number of identified, predictable solutions taught by Tanaka, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Kang as modified by Moon does not teach that G2 and G3 are different.
Jang teaches an OLED comprising the compounds having the structure of the Jang’s Formula 1, having the structure shown below {paragraphs [0009]-[0011]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.}.

    PNG
    media_image23.png
    518
    539
    media_image23.png
    Greyscale

Where Ar1 through Ar3 are each different {paragraph [0011]}.
Jang teaches that Ar1 of Jang’s Formula 1 can be phenyl and Ar2 of Jang’s Formula 1 can be biphenyl, as shown below {(paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (paragraphs [0136] and [0142] describing Formula 1-B and Formula 1-B-1; pp. 16-18, Formulas 1-1 through 1-12)}.

    PNG
    media_image24.png
    172
    535
    media_image24.png
    Greyscale

Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life {paragraphs [0124]-[0128]}.
At the time the invention was effectively filed, it would have been obvious to have modified Tanaka’s Compound A-97 by replacing one of the phenyl group substituents on the triazine ring with a biphenyl group, based on the teaching of Jang. The motivation for doing so would have been to provide a more asymmetric compound in order to provide a compound with low crystallinity, enabling it to be deposited as an 
The resultant compound has the structure of the instant Formula III where G1 is dibenzothiophene; m is 0; n is 1; G5 is biphenyl; L1 is phenyl; L2 is a single bond; G2 is phenyl; L3 is a single bond; G3 is biphenyl.
The resultant compound has the structure of the instant Compound F53.
Kang as modified by Moon, Tanaka, and Jang does not teach that the OLED of Kang comprises a composition of the modified Kang’s Compound [1-278] and the modified compound (A-97) of Tanaka.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}.
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Kang as modified by Moon, Tanaka, and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al..
The resulting mixed layer would comprise the modified Compound of Kang and the modified compound of Tanaka. 
The instant organic layer is being equated with the stack of layers of the device of Kang as modified by Moon, Tanaka, Jang and Seo consisting of the light-emitting layer comprising the modified compound [1-278] of Kang and the phosphorescent light-emitting material of Moon (as described above) and the mixed layer comprising the modified Compound of Kang and the modified compound of Tanaka. Each of the constituent layers of this stack of layers must necessarily transport charges in order for charges to reach light-emitting dopants. Therefore, the stack of layers described above can be equated with a transporting layer and the modified Compound of Kang and the modified compound of Tanaka can be equated with transporting materials.
Therefore, Kang as modified by Moon, Tanaka, Jang and Seo teaches an organic light emitting device comprising a substrate, a first electrode, a first composition 

Regarding claim 12: Kang as modified by Moon, Tanaka, Jang and Seo teaches all of the limitations with respect to claim 1, as outlined above.
Kang as modified by Moon, Tanaka, Jang and Seo teaches the claimed invention above but fails to teach that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%. It is reasonable to presume that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by 
As outlined above, Kang as modified by Moon, Tanaka, Jang and Seo teaches the composition of the modified Compound [1-278] of Kang as the first compound and the instant Compound F53 as the second compound. This differs from an example composition of the instant first compound and the instant second compound, as outlined in paragraph [117] and Table PM of the instant specification in that the modified Compound [1-278] of Kang is used in place of Compound A3 and Compound F53 is used in place of Compound F5.
The modified Compound [1-278] of Kang is structurally similar to Compound A3, the differences being that the substituent that is the instant R4 is biphenyl in the instant Compound A3 while it is quinazolinyl in the modified Compound [1-278] of Kang and the substituent that is the instant R is a terphenyl group comprising an m-phenyl group in place of a p-phenyl group. Paragraph [56] of the instant specification present biphenyl and quinazolinyl are obvious variants of the instant R4. Therefore, based on the description of the instant specification, a compound comprising the instant R4 as quinazolinyl would have substantially the same performance as a compound in which the instant R4 is biphenyl. Paragraph [54] of the instant specification present a terphenyl group comprising all p-phenylene groups and a terphenyl group in which one of the p-
Compound F53 is structurally similar to Compound F5, the difference being that the instant G3 is biphenyl in the former and phenyl in the latter. Paragraph [59] of the instant specification present biphenyl and phenyl and obvious variants of the instant G3. Therefore, based on the description of the instant specification, a compound comprising the instant G3 as biphenyl would have substantially the same performance as a compound in which the instant G3 is phenyl. 
Therefore, a composition comprising the modified Compound [1-278] of Kang and the instant Compound F53 would have substantially the same properties to a composition comprising the instant Compound A3 and the instant Compound F5.
Paragraph [64] of the instant specification states that the composition of the first compound and the second compound of the instant application can be such that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%. The 17 specified compositions of the -6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%.
A specifically exemplified composition of the instant specification would have the properties outlined above. Therefore, as described above, a composition comprising the modified Compound [1-278] of Kang and the instant Compound F53 would also have these properties.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kang as modified by Moon, Tanaka, Jang and Seo product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claims 24 and 25: Kang as modified by Moon, Tanaka, Jang and Seo teaches all of the features with respect to claim 23, as outlined above.
As described above, instant organic layer is being equated with the stack of layers of the device of Kang as modified by Moon, Tanaka, Jang and Seo consisting of 

Regarding claim 26: Kang as modified by Moon, Tanaka, Jang and Seo teaches all of the features with respect to claim 23, as outlined above.
As outlined above, the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer. The mixed layer contains both the materials of Lee’s modified compound and the compound of Jang. Therefore, the mixed layer would have hole blocking properties and can be equated with a blocking layer.
The mixed layer containing the materials of Lee’s modified compound and the compound a Jang must necessarily transport charges. Therefore, the layer must necessarily be a transporting layer and the compound of Formula I or II is a transporting material in the layer.

Regarding claim 28: Kang as modified by Moon, Jang and Seo teaches all of the features with respect to claim 23, as outlined above.
Kang does not disclose a specific display device comprising the organic light-emitting device of Kang described above.
However, Kang teaches that that the organic light-emitting devices of can be comprised in a display device {abstract as well as paragraphs [0010], [0037], and [0168]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Kang by including it the display device taught by Kang. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum organic light-emitting devices to be used to make a display device.
A display device is a consumer product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786